PER CURIAM.
The State Board of Administration (SBA) petitions for review of a nonfinal administrative order entered by the Public Employees Relations Commission (PERC) wherein PERC concluded that it had jurisdiction over the matters herein and that SBA was subject to the veterans’ preference statute, chapter 295, Florida Statutes (1991). The cause was remanded to the hearing officer for further proceedings. SBA also petitions for a writ of prohibition to prevent PERC from exercising further jurisdiction in this matter.
SBA has failed to demonstrate that the nonfinal order herein meets the requirements for review under Section 120.68(1), Florida Statutes (1991); Fla.R.App.P. 9.030(b)(3); or 9.100. We therefore decline to accept jurisdiction.
PETITIONS DENIED.
ERVIN, MICKLE and LAWRENCE, JJ., concur.